Citation Nr: 0834600	
Decision Date: 10/08/08    Archive Date: 10/16/08

DOCKET NO.  07-23 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for a right wrist 
disability.


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from June 1945 to December 
1946.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Chicago, 
Illinois.  


FINDINGS OF FACT

1.  The veteran has presented competent and credible 
statements to the effect that he sustained a fracture of his 
right wrist during active service.

2.  The medical evidence of record indicates that the 
veteran's current right wrist disability, degenerative joint 
disease, is most likely causally related to his in-service 
injury.


CONCLUSION OF LAW

A right wrist disability was incurred during active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, VA is required to advise a claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim.  See 38 U.S.C.A. § 5103 (West 2002); 
38 CFR § 3.159(b)(1) (2007).  VA also has a duty to assist 
claimants in obtaining evidence needed to substantiate a 
claim, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2007).  
In this case, in light of the favorable decision below, the 
Board finds that any deficiency in VA's VCAA notice or 
development actions is harmless error at this juncture.


Background

A review of the record shows that in November 2004, the 
veteran submitted an original application for VA compensation 
benefits, seeking service connection for a right wrist 
disability.  He reported that he had sustained a broken right 
wrist while on active duty.  Since his separation from 
service, he indicated that he had used over-the-counter 
medications to alleviate his pain.  He indicated that he 
currently experienced arthritic pain and loss of range of 
motion.

In connection with the veteran's claim, the RO contacted the 
National Personnel Records Center (NPRC) in an attempt to 
obtain the veteran's service medical records.  The NPRC 
responded that the veteran's service medical records were not 
on file, having possibly been destroyed in a fire which 
occurred at that facility in 1973.  The NPRC was unable to 
provide the RO with records from alternative sources or 
otherwise reconstruct the veteran's service medical records.

Also in connection with the veteran's claim, the RO received 
VA clinical records, dated from December 2004 to April 2006.  
In pertinent part, these records show that in December 2004, 
the veteran complained of right wrist pain.  X-ray studies 
showed severe arthritic changes.  Also noted was a bony 
density adjacent to the distal tip of the ulnar styloid 
process which most probably represented an accessory ossicle.  
The bone appeared to be deformed, which the radiologist 
indicated may be related to previous trauma to the accessory 
ossicle.  

In May 2005, the veteran again sought treatment for right 
wrist complaints.  He indicated that he had sustained a right 
wrist fracture during service after he fell approximately 15 
feet off a landing.  He indicated that he had had his wrist 
set twice during service, as the first time it had not been 
set correctly.  He indicated that after his separation from 
service, he had had problems with right wrist mobility.  He 
indicated that his right wrist was now largely immobile.  The 
veteran also reported that he experienced pain when shaking 
hands, using a hammer, or using pencils.  On examination, the 
veteran had no significant right wrist flexion or extension.  
There was moderate effusion but no pain on palpation.  The 
assessment was right wrist derangement secondary to service-
related trauma with frozen joint.  The examiner indicated 
that it was his belief that the veteran's right wrist 
disability was due to his in-service injury.  

In a July 2007 letter, the veteran's VA physician indicated 
that he had been treating the veteran since March 2005 for 
degenerative disease of the right wrist.  He indicated that 
"[h]is condition was most likely (>50% chance) caused by an 
accident during basic training in July 1945 when he fell off 
a landing net approximately 15 feet."  The VA physician 
noted that the veteran's right wrist had to be set twice 
after the fracture.  The VA physician described the veteran 
as "very honest" and indicated that "I strongly believe 
that his injury truly was received while on active duty."  


Applicable Law

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the benefit of the doubt shall be given to the 
claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt 
arises regarding service origin, such doubt will be resolved 
in the favor of the claimant.  Reasonable doubt is doubt 
which exists because of an approximate balance of positive 
and negative evidence which does not satisfactorily prove or 
disprove the claim.  38 C.F.R. § 3.102.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the claimant prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which event the claim must be denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49, 53-54 (1990).  


Analysis

The veteran seeks service connection for a right wrist 
disability.  He claims that he sustained a fracture of his 
right wrist during basic training and that his current right 
wrist disability is casually related to that in-service 
injury.  

Essentially, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in- 
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Applying the criteria set forth above to the facts in this 
case, the Board finds that there is sufficient evidence upon 
which to award service connection for a right wrist 
disability.  

As set forth above, the veteran's service medical records are 
unfortunately unavailable.  Nonetheless, the veteran has 
provided statements to the effect that he fractured his right 
wrist during service.  The Board finds that the veteran's 
statements to this effect are sufficient to establish in-
service incurrence.

It is well established that a lay person is not competent to 
render medical opinions, including medical diagnoses.  See 
Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  Lay testimony is 
competent, however, to establish the presence of observable 
factors and "may provide sufficient support for a claim of 
service connection."  Layno v. Brown, 6 Vet. App. 465, 469 
(1994); see also Falzone v. Brown, 8 Vet. App. 398, 405 
(1995) (lay person competent to testify to pain and visible 
flatness of his feet); Espiritu, 2 Vet. App. at 494-95 (lay 
person may provide eyewitness account of medical symptoms).  

In this case, the veteran reports that he sustained a right 
wrist fracture while on basic training.  Given the nature of 
his injury, the Board finds that his statements are 
competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. 
Cir. 2007) (holding that lay evidence can be competent and 
sufficient to identify the condition where the condition is 
simple, such as a broken leg).  

Once evidence is determined to be competent, the Board must 
then determine whether such evidence is also credible.  Barr 
v. Nicholson, 21 Vet. App. 303 (2007); see also Layno, supra 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).   

In this case, the Board also finds that the veteran's 
statements regarding his in-service right wrist fracture are 
credible.  The Board bases this conclusion on several 
factors, including the consistency of his statements 
throughout the record on appeal.  See Culver v. Derwinski, 3 
Vet. App. 292, 297 (1992).  The Board has also given 
consideration to the opinion of the veteran's VA physician, 
who found him to be "very honest."  

Based on the foregoing, the Board finds that there is 
sufficient competent and credible evidence upon which to 
conclude that the veteran sustained a right wrist fracture 
during service.  

As set forth above, however, that an injury or disease 
occurred in service is not enough; there must be chronic 
disability resulting from that injury or disease.  38 C.F.R. 
§ 3.303(b).  Thus, the Board has carefully reviewed the 
record for medical evidence showing that the veteran 
currently has a right wrist disability which is casually 
related to his in-service right wrist fracture.  Hickson, 12 
Vet. App. at 253.  

In that regard, the record contains VA clinical records 
showing that X-ray studies of the veteran's right wrist 
revealed several abnormalities, including degenerative joint 
disease.  The radiologist further noted that one of the 
radiographic abnormalities may be due to previous trauma.  
Additionally, the veteran's treating physician has submitted 
an opinion to the effect that the veteran's current right 
wrist disability is causally related to his in-service 
injury.  

The Board finds that the medical opinion discussed above is 
persuasive and assigns it great probative weight.  The 
opinion was rendered by a physician who clearly has the 
expertise to opine on the matter at issue in this case.  In 
addition, the physician addressed the veteran's contentions 
and based his opinion on a review of the veteran's medical 
history as well as a physical examination.  In addition, the 
Board observes that the record contains no contradictory 
medical opinion.

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  See Gilbert, 1 Vet. App. at 54.  
Given the evidence set forth above, such a conclusion cannot 
be made in this case.  Thus, the Board finds that service 
connection for a right wrist disability is warranted.




ORDER

Entitlement to service connection for a right wrist 
disability is granted.  




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


